Exhibit 10.2

FORM OF

COMPENSATION PROTECTION AGREEMENT

THIS COMPENSATION PROTECTION AGREEMENT (the “Agreement”) is entered into
effective as of the         day of                 , 20        (the “Effective
Date”) by and among CDW Corporation, a Delaware corporation (the “Company”), CDW
LLC, an Illinois limited liability company and wholly owned subsidiary of the
Company (“CDW LLC”) and                     (the “Executive”).

W I T N E S S E T H

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

(a) “Accrued Obligations” means, as of the Date of Termination, the sum of
(i) the Executive’s base salary through the Date of Termination to the extent
not theretofore paid, (ii) the amount of any bonus, annual incentive
compensation, deferred compensation and other cash compensation accrued by the
Executive as of the Date of Termination to the extent not theretofore paid and
(iii) any vacation pay, expense reimbursements and other cash entitlements
accrued by the Executive as of the Date of Termination to the extent not
theretofore paid. For the purpose of this Section 1(a), amounts shall be deemed
to accrue ratably over the period during which they are earned, but no
discretionary compensation shall be deemed earned or accrued until it is
specifically approved by the Board or the Compensation Committee in accordance
with the applicable plan, program or policy.

(b) “Affiliate” shall mean any corporation or other entity (i) in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities of such corporation or
other entity entitled to vote generally in the election of directors or
(ii) which has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” shall mean one or more of the following: (i) the Executive’s refusal
(after written notice and reasonable opportunity to cure) to perform duties
properly assigned which are consistent with the scope and nature of his/her
position, or (ii) the Executive’s commission of an act materially and
demonstrably detrimental to the financial condition and/or goodwill of the
Company or any of its subsidiaries, which act constitutes gross negligence or
willful misconduct in the performance of duties to the Company or any of its
subsidiaries, or (iii) the Executive’s commission of any theft, fraud, act of
dishonesty or breach of trust resulting in or intended to result in material
personal gain or enrichment of the Executive at the direct or indirect expense
of the Company or any of its subsidiaries, or (iv) the Executive’s conviction
of, or plea of guilty or nolo contendere to, a felony, (v) a material violation
of any restrictive covenant with respect to non-competition, non-solicitation,
confidentiality or protection of trade secrets (or similar provision regarding
intellectual property) by which the



--------------------------------------------------------------------------------

Executive is bound under any agreement between the Executive and the Company and
its subsidiaries or (vi) a material and willful violation of the Company’s
written policies or of the Executive’s statutory or common law duty of loyalty
to the Company or its Affiliates that in either case is materially injurious to
the Company, monetarily or otherwise. No act or failure to act will be
considered “willful” (x) unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive’s action
or omission was in the best interests of the Company or (y) if it is done, or
omitted to be done, in reliance on the informed advice of the Company’s outside
counsel or independent accountants or at the express direction of the Board.

(e) “Change in Control” means the occurrence of any one of the following events:

(i) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(ii) Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any subsidiary; (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary; (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities; (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii), or (E) by any person of Company Voting Securities from the
Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 35% or more of Company Voting Securities
by such person;

(iii) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (1) the corporation resulting
from such Business Combination (the

 

2



--------------------------------------------------------------------------------

“Surviving Corporation”), or (2) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of 100% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination; (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 35% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(iv) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

(f) “Company” means CDW Corporation, a Delaware corporation, and its successors
and assigns; provided, however, that in the event of the consummation of a
transaction initiated by the Company involving the formation of a direct or
indirect holding company of the Company for any internal legal or business
purpose in which the holders of the outstanding voting securities of the Company
become the holders of the outstanding voting securities of such holding company
in substantially the same proportions, all references to the “Company” herein
shall be deemed to be references to the new holding company.

(g) “Compensation Committee” means the Compensation Committee of the Board, or
if no such committee has been appointed, the Board.

(h) “Date of Termination” means (i) the date of the Executive’s separation from
service, within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) or (ii) if the Executive’s employment by the
Company terminates by reason of death, the date of death of the Executive.

 

3



--------------------------------------------------------------------------------

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j) “Good Reason” shall mean, without the written consent of the Executive, any
one or more of the following: (i) the Company reduces the amount of the
Executive’s base salary or cash bonus opportunity (it being understood that the
Board shall have discretion to set the Company’s and the Executive’s personal
performance targets to which the cash bonus will be tied), (ii) the Company
adversely changes the Executive’s reporting responsibilities, titles or office
as in effect as of the date hereof or reduces his/her position, authority,
duties, responsibilities or, after a Change in Control, his/her status, in a
manner that is materially inconsistent with the positions, authority, duties,
responsibilities or, after a Change in Control, status, which the Executive then
holds, (iii) any successor to the Company in any merger, consolidation or
transfer of assets, as described in Section 9, does not expressly assume any
material obligation of the Company to the Executive under any agreement or plan
pursuant to which the Executive receives benefits or rights, or (iv) the Company
changes the Executive’s place of work to a location more than fifty (50) miles
from the Executive’s present place of work; provided, however, that the
occurrence of any such condition shall not constitute Good Reason unless (A) the
Executive provides written notice to the Company of the existence of such
condition not later than 60 days after the Executive knows or reasonably should
know of the existence of such condition, (B) the Company shall have failed to
remedy such condition within 30 days after receipt of such notice and (C) the
Executive resigns due to the existence of such condition within 60 days after
the expiration of the remedial period described in clause (B) hereof.

(k) “Noncompetition Agreement” means the Noncompetition Agreement in the form of
Exhibit A.

(l) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

(m) “Potential Change in Control” means any of the following events:

(i) the commencement by any person of a tender or exchange offer or a proxy
contest that could ultimately result in a Change in Control;

(ii) the execution of a letter of intent, agreement in principle or definitive
agreement by the Company that could ultimately result in a Change in Control;

(iii) the public announcement by any person of such person’s intent to take or
consider taking actions which, if consummated, could result in a Change in
Control;

(iv) the Board is aware that any person has taken steps reasonably calculated to
effect a Change in Control; or

 

4



--------------------------------------------------------------------------------

(v) the adoption by the Board of a resolution to the effect that a Potential
Change in Control has occurred.

(n) “Qualifying Termination” means termination of the Executive’s employment
(1) by reason of the discharge of the Executive by the Company other than
(A) for Cause, (B) the Executive’s death or (C) the Executive’s absence from the
Executive’s duties with the Company on a full-time basis for at least 180
consecutive days as a result of the Executive’s incapacity due to physical or
mental illness, or (2) by reason of the resignation of the Executive for Good
Reason.

(o) “Severance Period” means the period commencing on the Date of Termination
and ending on the second anniversary of the Date of Termination.

(p) “Termination Year Bonus” means the annual incentive bonus which would have
been earned by the Executive under the Company’s Senior Management Incentive
Plan or any comparable successor plan if the Executive had remained employed by
the Company for the full fiscal year in which the Date of Termination occurs or
such later date as may be required for the Executive to be entitled to receipt
of the bonus.

2. [Previous Agreement. Effective as of the date hereof, the Executive and the
Company hereby agree that the Executive’s severance rights shall be governed
solely by this Agreement, which is intended to supersede and replace in all
respects the Previous Agreement.]1

3. Payments Upon a Qualifying Termination.

(a) In the event of a Qualifying Termination, and provided the Executive
executes and has not revoked a general release agreement substantially in the
form of Exhibit B hereto (the “Release Agreement”) within sixty (60) days after
the Date of Termination, the Company shall provide to the Executive, in
consideration of the general release set forth in Section 2 of the Release
Agreement, the obligations of the Executive contained in the Noncompetition
Agreement and other good and valuable consideration, the following benefits:

(i) Payment of an amount equal to (A) the Termination Year Bonus multiplied by a
fraction, the numerator of which is the number of days of the fiscal year in
which the Date of Termination occurs during which the Executive was employed by
the Company and the denominator of which is 365, less (B) any amounts previously
paid to the Executive in respect of such Termination Year Bonus during such
fiscal year, such amount to be payable on the same basis and at the same time as
if the Executive’s employment with the Company had continued (or at such other
time as required by Section 10 hereof);

(ii) Continuation during the Severance Period (or at such other time as required
by Section 10 hereof) in accordance with the Company’s regular payroll

 

1 

This section is included in the agreements with Dennis G. Berger, Neal J.
Campbell, Christina M. Corley, Douglas E. Eckrote, Christine A. Leahy, Christina
V. Rother, Jonathan J. Stevens, Matthew A. Troka and Ann E. Ziegler

 

5



--------------------------------------------------------------------------------

practices of salary replacement amounts equal to the Executive’s highest annual
base salary from the Company and its Affiliates in effect during the 12-month
period prior to the Date of Termination;

(iii) Payment of an aggregate bonus replacement amount equal to two hundred
percent (200%) of the Executive’s Termination Year Bonus, such aggregate amount
to be payable in two equal installments, the first of which shall be made on the
first anniversary of the Date of Termination and the second of which shall be
made on the second anniversary of the Date of Termination; provided, however,
that if the Termination Year Bonus is not calculable at the time a payment is
required to be made pursuant to this Section 3(a)(iii), such payment shall be
made within thirty (30) days after the Termination Year Bonus is so calculated
(or at such other time as required by Section 10 hereof); provided that if the
Date of Termination occurs after a Change in Control, such aggregate bonus
replacement amount shall instead be equal to two hundred percent (200%) of the
average of the annual incentive bonuses paid or payable to Executive for each of
the three fiscal years ending immediately prior to the date of the Change in
Control (or, if Executive was employed for fewer than three fiscal years prior
to such Change in Control, two hundred percent (200%) of the average of the
annual incentive bonuses paid or payable to Executive for each such year of
employment);

(iv) Continuation, for the Severance Period, of medical, dental, disability,
accident, life and similar insurance coverage on terms comparable to those which
would have been provided if the Executive’s employment with the Company had
continued for that time, with the payment for such insurance coverage to be made
on the same basis as if the Executive’s employment with the Company had
continued for that time, and subject to any withholding of applicable taxes with
respect to such continued coverage; provided, however, that the Company’s
obligation to provide each such type of insurance coverage shall cease as of the
date that the Executive becomes eligible for such type of insurance coverage
under a plan or agreement of a subsequent employer. The Executive shall be
obligated to notify the Company of the Executive’s eligibility for insurance
coverage under a plan or agreement of a subsequent employer on or before the
date that such eligibility commences. If the Company determines that it is not
reasonably practicable to provide a type of comparable insurance coverage
required by this Section 3(a)(iv) for reasons other than cost, the Company shall
reimburse the Executive for the amount necessary for the Executive to acquire
comparable coverage, with such reimbursement, subject to applicable tax
withholding, to be made no later than 90 days following the Company’s receipt of
appropriate documentation from the Executive, but in no event later than end of
the calendar year following the calendar year in which the expense was incurred.
The Company’s obligation to make any such reimbursements for expenses not
already incurred by the Executive shall cease at such time as the Executive
becomes eligible under a plan or agreement of a subsequent employer for the type
of insurance coverage for which the Executive is being compensated; and

(v) Outplacement services for a period of two years after the Date of
Termination with a firm selected by the Company, to commence within a reasonable
time following the Date of Termination. Payments pursuant to this
Section 3(a)(v) shall not exceed $20,000 in the aggregate for such two (2) year
period and shall be made directly to such outplacement firm upon submission of
proper documentation to the Company.

 

6



--------------------------------------------------------------------------------

(b) If the employment of the Executive is terminated by the Company, the Company
shall pay the Executive all Accrued Obligations within 15 days following the
Date of Termination; provided, however, that any portion of the Accrued
Obligations which consists of bonus, deferred compensation or annual incentive
compensation shall be determined and paid in accordance with the terms of the
relevant plan as applicable to the Executive.

(c) If the Executive breaches any of the covenants in the Noncompetition
Agreement, including any noncompetition, nonsolicitation or confidentiality
covenants contained therein, (i) the Executive’s entitlement to the payments and
benefits set forth in Section 3(a) shall be null and void, (ii) all rights to
receive or continue to receive severance payments and benefits shall thereupon
cease and (iii) the Executive shall immediately repay to the Company all amounts
theretofore paid to, and the value of all benefits theretofore received by, the
Executive pursuant to Section 3(a). The foregoing shall not limit any other
rights or remedies the Company may have existing in its favor, including
injunctive relief.

4. Nonqualifying Termination of Employment. If the employment of the Executive
shall terminate for any reason other than a Qualifying Termination, then the
Company shall pay to the Executive all Accrued Obligations (including, in the
case of death or disability, prorated annual incentive bonus (based on the
target bonus under the Company’s Senior Management Incentive Plan or any
successor plan for the fiscal year in which the Executive’s termination of
employment occurs), through and including the effective date of the Executive’s
termination of employment in a lump sum within thirty (30) days after the Date
of Termination (or at such other time as required by Section 10 hereof);
provided, however, that any portion of the Accrued Obligations that consists of
bonus, deferred compensation or annual incentive compensation shall be
determined and paid in accordance with the terms of the relevant plan as
applicable to the Executive. In addition, if the Executive’s employment is
terminated by retirement under a retirement plan of the Company or by
resignation of the Executive other than for Good Reason, the Executive may, in
the discretion of the Compensation Committee, be awarded a pro rata cash bonus
for the year in which the Date of Termination occurs.

5. Section 280G.

(a) To the extent that any payment or distribution to or for the benefit of the
Executive pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any of its affiliated companies, any person whose
actions result in a change of ownership or effective control covered by
Section 280G(b)(2) of the Code or any person affiliated with the Company or such
person, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise (the “Payments”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then the
Company shall reduce the payments to the amount that is (after taking into
account federal, state, local and social security taxes at the maximum marginal
rates, including any excise taxes imposed by Section 4999 of the Code) one
dollar less than the amount of the Payments that would subject the Executive to
the Excise Tax (the “Safe Harbor Cap”) if, and only if, such reduction would
result in Executive receiving a higher net after-tax amount. Unless Executive

 

7



--------------------------------------------------------------------------------

shall have given prior written notice specifying a different order to the
Company to effectuate the Safe Harbor Cap, the Payments to be reduced hereunder
will be determined in a manner which has the least economic cost to Executive
and, to the extent the economic cost is equivalent, will be reduced in the
inverse order of when the Payment would have been made to Executive until the
reduction specified herein is achieved. Executive’s right to specify the order
of reduction of the Payments shall apply only to the extent that it does not
directly or indirectly alter the time or method of payment of any amount that is
deferred compensation subject to (and not exempt from) Section 409A.

(b) All determinations required to be made under this Section 5, including
whether and when the Safe Harbor Cap is required and the amount of the reduction
of the Payments pursuant to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determination, shall be made by a public accounting
firm or other nationally recognized consulting firm with expertise in
Section 280G of the Code that is retained by the Company as of the date
immediately prior to the Change in Control (the “Calculating Firm”) which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
Executive that there has been a Payment, or such earlier time as is requested by
the Company (collectively, the “Determination”). In the event that the
Calculating Firm is serving as accountant, auditor or consultant for the
individual, entity or group effecting the Change in Control, Executive may
appoint another nationally recognized public accounting or consulting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Calculating Firm hereunder). All fees and expenses of the
Calculating Firm shall be borne solely by the Company and the Company shall
enter into any agreement requested by the Calculating Firm in connection with
the performance of the services hereunder. The Determination by the Calculating
Firm shall be binding upon the Company and Executive. The Company shall bear and
pay directly all costs and expenses incurred in connection with any contests or
disputes with the Internal Revenue Service relating to the Excise Tax, and
Executive shall cooperate, to the extent his or her reasonable out-of pocket
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any such contests or disputes.

6. Withholding Taxes. The Company may withhold from all payments due to the
Executive (or the Executive’s beneficiary or estate) hereunder all taxes which,
by applicable federal, state, local or other law, the Company is required to
withhold therefrom. The Company may also reduce the amounts otherwise payable
pursuant to Section 3(a) hereof to satisfy the Executive’s required
contributions for the insurance coverage being provided hereunder.

7. Termination and Amendment of Agreement.

(a) This Agreement shall be effective as of the Effective Date and shall expire
on the third anniversary of the Effective Date, provided that not later than
nine months prior to the expiration of the term of this Agreement, the Company
and the Executive shall review and discuss in good faith whether or not to
renew, amend or replace the Agreement. If a Potential Change in Control occurs
during the term of the Agreement, then in no event shall the Agreement expire
earlier than the date such Potential Change in Control terminates without
resulting in a Change in Control, and if a Change in Control occurs during the
term of the

 

8



--------------------------------------------------------------------------------

Agreement, then in no event shall the Agreement expire earlier than the 24-month
anniversary of such Change in Control. Notwithstanding the foregoing, any
expiration or termination of this Agreement shall not retroactively impair or
otherwise adversely affect the rights of the Executive which have arisen prior
to the date of such expiration.

(b) No provision of this Agreement may be amended, modified or waived unless
such amendment, modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company; provided, however,
that the Company may amend the Agreement in a manner that is beneficial to the
interests of the Executive without the Executive’s written consent.

8. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle the
Executive to continued employment with the Company or its subsidiaries or any of
their respective Affiliates. Any amount paid pursuant to Section 3 shall be paid
in lieu of any other amount of severance relating to salary, incentive
compensation or other bonus continuation to be received by the Executive from
the Company or its Affiliates upon termination of employment of the Executive
under any employment, employee benefit or severance plan or agreement, policy or
similar arrangement of the Company or its Affiliates in effect as of the date
hereof; provided, however, that nothing in this Section 8 shall affect the
Executive’s rights with respect to any equity ownership interest in the Company.
If the Company or any of its Affiliates are obligated by law to pay severance
pay, notice pay or other similar benefits, or if the Company or any of its
Affiliates are obligated by law to provide advance notice of separation (“Notice
Period”), then the payments made pursuant to Section 3 shall be reduced by the
amount of any such severance, notice pay or other similar benefits, as
applicable, and by the amount of any severance pay, notice pay or other similar
benefits received during any Notice Period.

9. Successors; Binding Agreement.

(a) This Agreement shall not be terminated by any merger or consolidation of the
Company whereby the Company is or is not the surviving or resulting corporation
or as a result of any transfer of all or substantially all of the assets of the
Company. In the event of any such merger, consolidation or transfer of assets,
the provisions of this Agreement shall be binding upon the surviving or
resulting corporation or the person or entity to which such assets are
transferred. In the event of the consummation of a transaction initiated by the
Company involving the formation of a direct or indirect holding company of the
Company for any internal legal or business purpose in which the holders of the
outstanding voting securities of the Company become the holders of the
outstanding voting securities of such holding company in substantially the same
proportions, the provisions of this Agreement shall be binding upon such holding
company.

(b) The Company agrees that concurrently with any merger, consolidation or
transfer of assets referred to in Section 9(a), it will cause any successor or
transferee unconditionally to assume, by written instrument delivered to the
Executive (or the Executive’s beneficiary or estate), all of the obligations of
the Company hereunder. Failure of the Company to obtain such assumption prior to
the effectiveness of any such merger, consolidation or transfer of assets shall
be a breach of this Agreement and, if such merger, consolidation or transfer of
assets is a “change in control event” within the meaning of Section 409A of the
Code, shall

 

9



--------------------------------------------------------------------------------

entitle the Executive to compensation and other benefits from the Company in the
same amount and on the same terms as the Executive would be entitled hereunder
if the Executive’s employment were terminated by reason of a Qualifying
Termination. For purposes of implementing the foregoing, the date on which any
such merger, consolidation or transfer becomes effective shall be deemed the
Date of Termination.

(c) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.

10. Section 409A Compliance. This Agreement shall be interpreted and construed
in a manner that avoids the imposition of additional taxes and penalties under
Section 409A of the Code (“409A Penalties”), and all payments under the
Agreement are subject to the terms of the policy established by the Company
pursuant to Section 409A of the Code. In the event the terms of this Agreement
would subject the Executive to 409A Penalties, the Company and the Executive
shall cooperate diligently to amend the terms of the Agreement to avoid such
409A Penalties, to the extent possible, without adversely affecting the intended
benefits hereunder. Notwithstanding any other provision in this Agreement, if on
the Date of Termination (a) the Company is a publicly traded corporation and
(b) the Executive is a “specified employee,” as defined in Section 409A of the
Code, then to the extent any amount payable under this Agreement constitutes the
payment of nonqualified deferred compensation, within the meaning of
Section 409A of the Code, that under the terms of this Agreement would be
payable prior to the six-month anniversary of the Date of Termination, such
payment shall be delayed until the earlier to occur of (i) the six-month
anniversary of the Date of Termination or (ii) the date of the Executive’s
death.

11. Notices. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed (i) if to the Executive, to the home address of the Executive on the
most current Company records and if to the Company, to CDW Corporation, 200
North Milwaukee Avenue, Vernon Hills, IL 60061. attention General Counsel, or
(ii) to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

(b) A written notice of the Executive’s Date of Termination by the Company or
the Executive, as the case may be, to the other, shall (i) indicate the specific
provision in this Agreement applicable to such termination, if any, (ii) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for the application of such provision to the
termination of the Executive’s employment and (iii) specify the termination date
(which date shall be not less than 30 days after the giving of such notice,
unless the Company determines, in its sole discretion, that Executive’s Date of
Termination shall be less

 

10



--------------------------------------------------------------------------------

than 30 days following a written notice provided by the Executive). The failure
by the Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

12. Full Settlement; Resolution of Disputes. (a) The Company’s obligation to
make any payments provided for in Section 3 of this Agreement and otherwise to
perform its obligations thereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others, except as provided in
Section 3(c) or Section 14. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under the provisions of Section 3 of this Agreement and
such amounts shall not be reduced whether or not the Executive obtains other
employment, except as provided in Section 3(c).

(b) Any dispute or controversy between the Company and the Executive arising out
of or relating to this Agreement or the breach of this Agreement shall be
settled by arbitration administered by the American Arbitration Association
(“AAA”) in accordance with its Commercial Arbitration Rules then in effect, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Any arbitration shall be held before a single
arbitrator who shall be selected by the mutual agreement of the Company and the
Executive, unless the parties are unable to agree to an arbitrator, in which
case the arbitrator will be selected under the procedures of the AAA. In
connection with the appointment of an arbitrator, the AAA will give the parties
a list of no less than 15 potential arbitrators to strike and number in order of
preference in accordance with AAA procedures. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court otherwise having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved. Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of the
Company and the Executive. The Company and the Executive acknowledge that this
Agreement evidences a transaction involving interstate commerce. Notwithstanding
any choice of law provision included in this Agreement, the United States
Federal Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision. The arbitration proceeding shall be conducted in Chicago,
Illinois or such other location to which the parties may agree. The Company
shall pay the costs of any arbitrator appointed hereunder.

(c) If a claim or dispute arises after a Change in Control concerning the rights
of the Executive under this Agreement, regardless of the party by whom such
claim or dispute is initiated, the Company shall pay all legal expenses,
including reasonable attorneys’ fees, court costs, and ordinary and necessary
out-of-pocket costs of attorneys, billed to and payable by the Executive, in
connection with the bringing, prosecuting, defending, litigating, negotiating,
or settling such claim or dispute; provided that if the Executive does not
prevail on at least one

 

11



--------------------------------------------------------------------------------

material claim in connection with such claim or dispute, the Executive’s right
to such payments shall cease and the Executive shall be required to return any
amounts advanced by the Company pursuant to this Section 16(c). For purposes of
complying with the requirements of Section 409A of the Code, (i) the right of
the Executive to reimbursement pursuant to this Section 16(c) shall apply until
the tenth anniversary of the Date of Termination, (ii) the amount of expenses
eligible for reimbursement during a calendar year shall not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an expense must be paid to the Executive on or before the last day of the
calendar year following the calendar year in which the expense was incurred and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit.

13. Employment with Affiliates. Employment with the Company for purposes of this
Agreement shall include employment with any Affiliate of the Company.

14. Clawback Policy. Notwithstanding anything to the contrary herein, all
incentive compensation paid to the Executive in connection with the Executive’s
employment with the Company shall be subject to forfeiture, recovery by Company
or other action pursuant to any clawback or recoupment policy which the Company
may adopt from time to time to the extent the Board determines in good faith
that the adoption and maintenance of such policy is necessary to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or is otherwise required by applicable law.

15. Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

16. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

17. Joint and Several Obligation. Each of the Company and CDW LLC shall be
jointly and severally liable for the payments and obligations provided to
Executive under this Agreement.

18. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company and CDW LLC. No waiver
by any party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right the Executive or the Company may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or

 

12



--------------------------------------------------------------------------------

right of this Agreement. Except as otherwise expressly set forth in this
Agreement or in any agreement with respect to any equity ownership interest in
the Company owned by the Executive, the rights of, and benefits payable to, the
Executive, the Executive’s estate or the Executive’s beneficiaries pursuant to
this Agreement are in addition to any rights against, or benefits payable by,
third parties (i.e. Persons other than the Company or any of its Affiliates), to
the Executive, the Executive’s estate or the Executive’s beneficiaries under any
other employee benefit plan or program of the Company.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and CDW LLC have caused this Agreement to be
executed by a duly authorized officer and the Executive has executed this
Agreement effective as of the day and year first above written.

 

CDW CORPORATION By:  

 

 

Thomas E. Richards

Chairman and Chief Executive Officer

CDW LLC By:  

 

 

Thomas E. Richards

Chairman and Chief Executive Officer

EXECUTIVE

 

[Executive’s Name]

 

14